Citation Nr: 1803604	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1987.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Pennsylvania.

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2017.  A transcript has been associated with the claims file.  


FINDING OF FACT

Tinnitus, first manifested many years after service, did not have its clinical onset during or as a result of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in August 2012, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified treatment records.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection: Tinnitus

The Veteran contends that he incurred and tinnitus due to in-service noise exposure.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The Board notes that his claimed noise exposure from weapons training and engine noise is consistent with the circumstances of his service.  Therefore, his reports are competent and credible and the in-service noise exposure is conceded.  38 U.S.C.A. § 1154(a).  However, service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  

Following service, the first evidence of tinnitus is the Veteran's August 2012 claim for service connection benefits, 25 years post-discharge.  

The first diagnosis of tinnitus is in an October 2012 VA examination, where the Veteran reported the onset of tinnitus around 1999 or 2000.  He stated that he could not recall a specific time or incident surrounding onset, but he has noted an increase in the perception of the symptoms over the past couple years.  Given the gap between discharge in 1987 and onset during or after 1999, the examiner concluded that it is less likely as not that tinnitus is caused by or a result of military noise exposure.    

The Board acknowledges the Veteran's reports that he experienced tinnitus symptoms during service, which have continued since.  However, there is no contemporaneous evidence of the onset of such symptoms during service, the first evidence of such symptoms is the Veteran's current claim, and the Veteran's own statements to the VA examiner contradict the statements he made in connection with his claim for compensation benefits.  The Board also finds that statements made to a medical provider are more credible than statements made in an attempt to obtain disability compensation benefits.  As such, the Board finds that the Veteran's reports on an in-service onset and continuity since service are outweighed by the VA examiner's opinion and his reports to the examiner.  

Given the above, the Board also finds that tinnitus or an organic disease of the central nervous system was not demonstrated within the first year following discharge from military service.  Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2017). 

Moreover, to the extent that the Veteran has opined that his current tinnitus is etiologically related to in-service noise exposure, the Veteran is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as when ringing in his ear began, as noted above, the evidence weighs against such reports. 

The Veteran has not submitted competent medical evidence that his current tinnitus disability was incurred during or due to service.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for tinnitus.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for tinnitus is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


